Citation Nr: 1225571	
Decision Date: 07/24/12    Archive Date: 07/30/12

DOCKET NO.  10-20 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for traumatic brain injury (TBI). 

2.  Entitlement to service connection for a sciatic nerve disability.  


REPRESENTATION

Appellant represented by:	Mary A. Royle, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. R. dela Rosa, Associate Counsel
INTRODUCTION

The Veteran had active military service from March 1957 to March 1958. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon. 

In June 2012 a Travel Board hearing was held before the undersigned Veterans Law Judge.  The transcript of that hearing is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  


REMAND

The Veteran seeks entitlement to service connection for traumatic brain injury, which he claims is related to a blast used in an obstacle course that threw him into the air.  

At the outset, the Board acknowledges that the Veteran's service medical records have been determined to be largely unavailable.  The RO requested his service medical records through the National Personnel Records Center Personnel Information Exchange System (PIES).  However, in a PIES response dated in April 2009, the National Personnel Records Center (NPRC) indicated that the Veteran's service records were fire-related and that the original records were moldy or brittle and could not be mailed.  Copies of some service medical records and a medical board proceeding were mailed.  

When a Veteran's records have been determined to have been destroyed, or are missing, VA has an obligation to search for alternative records that might support the Veteran's case.  Cuevas v. Principi, 3 Vet. App. 542 (1992).  Although the Veteran has testified as to the unavailability of his service medical records, he was not informed that he can submit alternate sources of evidence.  On remand, the RO should request the Veteran's complete service medical records and associate them with the claims file.  If the records are not located the Veteran must be notified pursuant to 38 C.F.R. § 3.159(e) and the Veteran should be notified that he can submit alternate sources of evidence.  Dixon v. Derwinski, 3 Vet. App. 261 (1992).  

The available service medical records show that the Veteran complained of fainting episodes, dizzy spells, and episodes of unconsciousness.  A December 1957 note diagnosed the Veteran with petit mal epilepsy.  A March 1958 separation examination marked the Veteran's neurologic system as normal.  

VA medical records reference a September 2002 possible syncope episode resulting in admission to the hospital.  There was no noted recurrence.  

During the June 2012 Board hearing, the Veteran testified that he was crawling on an obstacle course when a blasting device set off and threw him into the air.  He further testified that he was removed from the obstacle course and returned to his unit just before he passed out.  He testified that after that incident he reported to sick call daily as he felt his equilibrium was off and he had accidents, such as falling down.  

VA must obtain a medical opinion when there is:  (1) competent evidence that the veteran has a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing that he suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision.  38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c) (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The requirement that the evidence of record indicates that the claimed disability or symptoms may be associated with an event, injury, or disease in service, is a low threshold.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran has not been afforded a VA examination.  In light of his statements regarding exposure to a blast from a blasting device and subsequent episodes of fainting, dizziness, passing out, and unconsciousness, the Veteran should be accorded a VA examination to address the etiology of any residuals of a head injury or traumatic brain injury present. The Board notes that service medical records also indicate reports by the Veteran that he was kicked in the head by a horse and cow prior to service resulting in dizzy spells and episodes of unconsciousness.  However, the Board finds that there is no clear and unmistakable evidence of record to rebut the presumption of soundness at entrance to service.  38 C.F.R. § 3.303 (2011).

The Veteran also seeks entitlement to service connection for a sciatic nerve disability, which he claims resulted from hitting the ground during service after the explosion of a blasting device threw him into the air and down onto his back.  

The available service medical records show that the Veteran complained of soreness in his feet.  A medical review board diagnosed the Veteran with strain of the ligaments of the lumbosacral joint and of the feet.  During a January 1958 psychiatric consultation, the Veteran reported vague somatic complaints in his legs, head, and back.  

During the June 2012 Board hearing, the Veteran testified that he had experienced problems with lower back pain since service.  He also testified that he had leg cramps.  

The Veteran has not been afforded a VA examination.  However, VA's duty to assist requires an examination where there is evidence of an inservice event or injury, a current disability, and evidence of a relationship between the two.  38 C.F.R. § 3.159 (c)(4) (2011).  In light of his testimony that his back and leg problems began in service and have continued thereafter, the Veteran should be accorded a VA examination to address the etiology of any back and leg conditions present.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran has not been afforded a VA examination.  

Since the claims file is being returned it should also be updated to include recent VA treatment records dating after July 10, 2009.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  VA medical records also reference a September 2002 possible syncope episode resulting in admission to the hospital.  A copy of that record has not been associated with the Veteran's folder.  Upon remand, VA medical records dated prior to October 20, 2005, should also be obtained.

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.

1.  Associate with the claims file relevant VA medical records pertaining to the Veteran not already of record dating prior to October 20, 2005, and since July 10, 2009.  If no further treatment records exist, the claims file should be documented accordingly.

2.  Provide the Veteran with notice that his service medical records are unavailable and of alternative sources of evidence that he can provide in connection with his claims.  38 C.F.R. § 3.159(e) (2011).

3.  Schedule the Veteran for a VA examination to ascertain the etiology and approximate date of onset of any head injury residuals.  The examiner must review the claims file and the report must note that review.  The examiner should provide an opinion as to the following:

a) Specify all currently diagnosed residuals of head injury or traumatic brain injury.

b) Is it at least as likely as not (50 percent probability or greater) that any current residuals of a head injury or traumatic brain injury are related to the Veteran's active service, including his testimony at his hearing before the Board that he was hit by a blasting device that threw him into the air and forced him to the ground?  The examiner should specifically comment on whether any diagnosed residuals of a head injury or traumatic brain injury found had initial manifestation during active service.  The examiner must consider lay statements regarding in-service occurrence of an injury.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The examiner is asked to comment on the clinical significance of the service treatment records which show several complaints of dizziness and episodes of fainting and passing out.

4.  Schedule the Veteran for a VA examination to ascertain the etiology and approximate date of onset of any sciatic nerve disability.  The examiner must review the claims file and the report must note that review.  The examiner should provide an opinion as to the following:

a) Specify any currently diagnosed sciatic nerve disability.

b) Is it at least as likely as not (50 percent probability or greater) that any current sciatic nerve disability is related to the Veteran's active service, including his testimony at his Board hearing that he was hit by a blasting device that threw him into the air and forced him to the ground?  The examiner should specifically comment on whether any currently diagnosed sciatic nerve disability had initial manifestation during active service.  The examiner must consider lay statements regarding in-service occurrence of an injury.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The examiner is asked to comment on the clinical significance of the service medical records which show several complaints of soreness in his feet and complaints regarding his back and legs.

5.  Then readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for development or other action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

